8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Timothy GOODWIN, Appellant.
No. 92-3188.
United States Court of Appeals, District of Columbia Circuit.
Oct. 13, 1993.

Before:  BUCKLEY, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the judgment be affirmed.   The jury's verdict was not affected by Goodwin's contact with two jurors before the verdict was rendered when the district court's inquiry revealed that the contact lasted only a few seconds, that the contact was non-threatening, and that the other jurors were not aware of the contact.   See Remmer v. United States, 347 U.S. 227, 230 (1954);   United States v. Williams, 822 F.2d 1174, 1188-89 (D.C.Cir.1987).   Further, Goodwin was not seized within the meaning of the Fourth Amendment when he was observed tossing the drugs.   See California v. Hodari D., 111 S.Ct. 1547, 1550-52 (1991);   United States v. Wood, 981 F.2d 536, 539 (D.C.Cir.1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.